Exhibit 99.1 100 University Avenue, 9th floor Date: November 24, 2010 Toronto ON, M5J 2Y1 www.computershare.com REVISED To:All Canadian Securities Regulatory Authorities Subject: THE CASH STORE FINANCIAL SERVICES INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 15/12/2010 Record Date for Voting (if applicable) : 15/12/2010 Beneficial Ownership Determination Date : 15/12/2010 Meeting Date : 26/01/2011 Meeting Location (if available) : Edmonton Alta Voting Security Details: Description CUSIP Number ISIN COMMON 14756F103 CA14756F1036 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for THE CASH STORE FINANCIAL SERVICES INC.
